In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00358-CV

____________________


PAULA MCDONALD, Appellant


V.


ELLEN MCINTOSH, Appellee




On Appeal from the 136th District Court 
Jefferson County, Texas

Trial Cause No. D-177,310-A




MEMORANDUM OPINION
	The appellant, Paula McDonald, as an heir of Michael Collier, deceased, and the
appellee, Ellen McIntosh, filed a joint motion to dismiss this appeal.  The parties allege they
have reached a settlement agreement and ask the Court to vacate the judgment of the trial
court and remand the case to the trial court for entry of a take-nothing judgment.  The motion
is voluntarily made by the parties prior to any decision of this Court.  See Tex. R. App. P.
42.1(a)(2).  We grant the motion, vacate the judgment of the trial court without regard to the
merits and remand the case to the trial court for entry of a take-nothing judgment in favor of 
Paula McDonald. 
	VACATED AND REMANDED.
 
                                                                        __________________________________
                                                                                          CHARLES KREGER
                                                                                                       Justice

Opinion Delivered February 26, 2009

Before Gaultney, Kreger, and Horton, JJ.